Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “other regions” which is considered indefinite.  The regions of the system have not been clearly defined so it is unclear first to what “other regions” is compared to and second it is unclear if this means other regions of the first cover member or just other regions.  For the purpose of examination, this limitation is interpreted that this is other regions of the first cover member than the predetermined region.
Regarding Claim 4, the recitation of “when the flow channel is switched to the first flow channel, the heat medium heats the absorbent by heat exchange with the absorbent, and when the flow channel is switched to the second flow channel, the heat medium dissipates heat through the second cover member without exchanging heat with the absorbent or is guided to a heat dissipation unit outside” in lines 6-10 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” For the purpose of examination, it is considered that the device is configured to allow this not that it is actively happening as a method step.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. JP2014102054), hereinafter referred to as Nakamura.

With respect to claim 1, Nakamura (Figure 1-5) teaches a regenerator that heats an absorbent by acquired external energy and generates a vapor refrigerant by evaporating a refrigerant from the 
a condenser that generates a liquid refrigerant by cooling and liquefying the vapor refrigerant generated by the regenerator (condenser 14 receives the refrigerant vapor, paragraph 34), 
an evaporator that generates a vapor refrigerant by vaporizing the liquid refrigerant generated by the condenser and cools an object by heat of vaporization (the condenser passes refrigerant to the evaporator 15, paragraph 35 where it evaporates against warm air of the room, paragraph 38), an absorber that absorbs the vapor refrigerant generated by the evaporator into the absorbent (the refrigerant vapor then passes to the absorber where it is absorbed by the absorbent, paragraphs 39 and 44); and a first cover member and a second cover member that are plate-like members arranged opposite to each other, wherein (cover 42 and casing 36, paragraphs 56 and 58 are the first cover members and they can both be seen to be plate-like members in the figure), the evaporator absorbs heat from a space on a second cover member side in a space between the first cover member and the second cover member through the second cover member (the evaporator sits within plate 11a as seen in figure 4 which is between the two cover members, and would absorb heat from below 36 to between the two covers members as below 36 is where the air D1 comes in for cooling, paragraph 39) the absorber dissipates the heat from a space on a first cover member side in the space between the first cover member and the second cover member through the first cover member, and circulates the refrigerant and the absorbent (the absorber 16 sits in space member 11b which is between 42 and 36, the absorber is cooled by fins in the upper and lower lid, paragraph 52, which means some cooling would come from through the first cover 42, with the absorber dissipating heat).

With respect to claim 2, Nakamura teaches wherein both the first cover member and the second cover member have light transmittance (both covers seen in the figure having openings which would allow light transmittance).

With respect to claim 3, Nakamura teaches wherein the absorber dissipates heat from a space side between the first cover member and the second cover member through a predetermined region of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and further in view of Athalye (US PG Pub 20130291574), hereinafter referred to as Athalye.

With respect to claim 6, Nakamura does not teach a gas barrier layer that covers the first cover member, the second cover member, and the regenerator in an airtight state to maintain an inside thereof in a vacuum state.

Atahlye teaches that an absorption system can have a cover of glass that is designed to withstand a vacuum (paragraph 60) to close off a cooling system (paragraph 60).





Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 4-5 recite the use of a switching valve to change the flow medium used for the absorber, which is has not been shown to be obvious in view of the prior art presented here which is the closest prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763